IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-062-CV



SAM ROGERS, MATTIE EVERETT, CLARA ROGERS, J. S. SIMPSON,

JESSIE ANN BULLARD AND JANIE RICHARDSON,


	APPELLANTS

vs.



FRANK GARRETT, JR., INDIVIDUALLY AND AS PASTOR OF ST. PAUL
BAPTIST CHURCH, AND ANTHONY KING, INDIVIDUALLY AND AS
CHAIRMAN OF THE DEACON BOARD OF ST. PAUL BAPTIST CHURCH,


	APPELLEES


 


FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT

NO. 8,763, HONORABLE HAROLD R. (BOB) TOWSLEE, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1992).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1992).
	The statement of facts in this cause was filed on February 26, 1992; the transcript
was filed on April 21, 1992.  Accordingly, appellants' brief was due thirty days later, on May 21,
1992.  Appellants have not filed their brief.  Moreover, appellants have not filed a motion for
extension of time showing a reasonable explanation for their omission.  See Tex. R. App. P. Ann.
74(n) (Pamph. 1992).  Accordingly, we dismiss this appeal for want of prosecution.  See Dickson
v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd w.o.j.).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith; 
    Justice Smith not participating]
Dismissed for Want of Prosecution
Filed:   July 1, 1992
[Do Not Publish]